DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. The applicant’s amendments do not address the 112 issues.  In the applicant’s next response the applicant is encouraged to specifically explain how amendments address each separate 112 issue so that the Examiner can understand how the applicant thinks the claims are covering the disclosed subject matter.  Because of the numerous remaining clarity issues, the Examiner has still not been able to determine patentability because the claims are impossible to search.  The applicant’s disclosure is also missing information on how the representative criteria would be selected for a particular group.  Additionally, it is not clear what function the final two limitations are performing because they are not coherently claimed with respect to the rest of the invention.

.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement Issue #1
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a server which uses software in combination with hardware to carry out the applicant’s invention, does not reasonably provide enablement for a server apparatus that may be implemented in whole by hardware processors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
Page 45 of the applicant’s specification states the following:
The functions of the server apparatus 1 in the first to fourth embodiments may be implemented, in part or in whole, by hardware such as an integrated circuit {IC).


It appears the applicant disclosed the invention as instructions that are implemented in a server that uses conventional hardware to implement software instructions.  The applicant needs to limit the claims to such a scope.

Enablement Issue #2
Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without using group information stored in the group information storage unit 111 to classify the first client apparatus into one or more groups, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Paragraph 62 of the applicant’s disclosure makes it clear that the only way the applicant has disclosed to classify a first client apparatus into a group is by using preexisting .

	Written Description
Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claims 1 and 13 feature the following limitations:
first reception, to receive, from at least one first client apparatus, at least one piece of first reception data including at least one piece of identification information for identifying the first client apparatus; and at least one piece of first acquired data that is acquired by the first client apparatus and that is corresponding to the at least one piece of identification information;

Claims 12 features the following limitations:
receiving, as first reception, from at least one first client apparatus, at least one piece of first reception data including at least one piece identification information for identifying the first client apparatus and at least one piece of first acquired data that is acquired by the first client apparatus and that is corresponding to the at least one piece of identification information;




Written Description Issue #2
Claims 1 and 13 feature the following limitations:
second reception, to receive, from at least one second client apparatus, at least one piece of second reception data including at least one first criterion including a first threshold for determining the first acquired data, and at least one piece of the identification information for identifying the first client apparatus that transmits the first acquired data determined by the first criterion 

Claims 12 features the following limitations:
receiving, as second reception, from at least one second client apparatus, at least of one piece of second reception data including at least one first criterion including a first threshold for determining the first acquired data, and at least one piece of the identification information for identifying the first client apparatus that transmits the first acquired data determined by the first criterion;

The applicant’s disclosure is clear that the reception of the criterion is received in a manner of a criterion specified uniquely for each device ID.  This is shown in Figures 6 and 7 of the applicant’s disclosure and described in paragraphs 49-55 of the applicant’s disclosure.  The current claims do not cover what is disclosed because they do not establish the one to one relationship disclosed between each device ID and criterion disclosed by the applicant.  The disclosure does not provide support for each piece of second reception data including multiple instances of identification information and criterion as claimed.

	Written Description Issue #3

second criterion selection, to select, for each of the groups, a second criterion from the at least one first criterion that is used for determining the first acquired data received from at least one first client apparatus included in the group, the second criterion being a first criterion including a minimum first threshold 2Application No. 15/426,572 Reply to the Office Action of September 29, 2020 among first thresholds included in the at least one first criterion when the at least one first criterion is a criterion for determining whether the first acquired data is greater than the first threshold, and the second criterion being a first criterion including a maximum first threshold among the first thresholds included in the at least one first criterion when the at least one first criterion is a criterion for determining whether the first acquired data is smaller than the first threshold;

	Claim 12 features the following limitation:
selecting, as a second criterion selection, for each of the groups, a second criterion from the at least one first criterion that is used for determining the first acquired data received from at least one first client apparatus included in the group, the second criterion being a first criterion including a minimum first threshold among first thresholds included in the at least one first criterion, when the at least one first criterion is a criterion for determining whether the first acquired data is greater than the first threshold, and the second criterion being a first criterion including a maximum first threshold among the first thresholds included in the at least one first criterion when the at least one first 7Application No. 15/426,572 Reply to the Office Action of September 29, 2020 criterion is a criterion for determining whether the first acquired data is smaller than the first threshold;

	The applicant has not disclosed that the criterion received in the second reception data has any sort of information to indicate that it is used for determining whether the first acquired data is smaller or larger than the threshold.  The criterion received from the second client apparatus is disclosed as a numeric value.  This is shown in Figures 6 and 7 and described in paragraphs 49-55.  There is no indication in the disclosure that the first criterion would have any information that would represent it as a minimum or maximum threshold; it is disclosed as just a number.  Paragraphs 54-60 do not provide any disclosure of how the representative criterion selection unit 14 would know whether to make the received criterion threshold, disclosed as just a numeric value (Figure 6), a minimum or a maximum threshold. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The applicant did not disclose any specially designed hardware processors for performing the applicant’s invention.  On page 45 of the applicant’s specification the applicant states that the invention relies upon common “integrated circuits”.  The applicant’s disclosure clearly relies upon software instructions that are implemented by the hardware processors in order to carry out the applicant’s invention.  Such instructions are essential because the applicant has otherwise just disclosed a conventional processor.   The applicant’s amendment has added a memory to the server apparatus but the claims do not specify how the memory is related to the processor other than that it is “electrically coupled to” the processor.  The applicant needs to claim that the memory stores instructions, that when executed by the processor, carry out the invention.

Claims 1, 12, and 13 recite the limitation "for each of the groups" in the second criterion selection limitation.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitation performs classifying for one or more groups based on identification information for identifying the first client apparatus.  It is completely unclear as to what is classified into “groups” because only a single client apparatus is referred to.  



Claims 1, 12, and 13 recite the limitation "a maximum first threshold among first thresholds included in the at least one first criterion" in selection of a second criterion limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously only establish that the “at least one first criterion” includes only a single threshold.

Claims 1, 12, and 13 recite the limitation "the second criterion selected for the certain group" in the first group determination limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not establish a specific second criterion for a certain group.  The previously limitation states that a single selection criterion is selected “for each of the groups”.  If the applicant is trying to state that separate criterion are established for each particular group then such language should be explicit.

Claims 1, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  There is no comparison of first clients to the second criterion claimed so it is impossible to know what first client apparatus is being referred to by the "the first client apparatus that has transmitted the first acquired data satisfying the second criterion" in the final limitation of each claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442